Title: To James Madison from James Wilkinson, 26 November 1805
From: Wilkinson, James
To: Madison, James


          
            Sir
            St. Louis Novr. 26th 05
          
          To promote the presidential Views relatively to the transfer, of our wide spread Setlers in the lower Districts of this Territory, to some other Quarter of our Domain, I have availed myself of the agency of a few Persons of observation & influence, and have the enclosed communications of a Mr. Bond, (whose Letters have before been transmited to you). The Object appears to be attainable, provided the necessary measures are adopted by Government, & a sound cooperation of the territorial officers should be faithfully observed.
          But sir in regard to this very desirable cooperation, I must acknowledge my expectations are faint; and it mortifies me to be obliged to expose to you, the chief cause of my apprehensions, in the Memoranda under cover, which portray the public Conduct of Judge Lucas, who before a lisp of controversy between us, pursues me from the great Landed Interests of the Country, where he had rendered my Interference necessary, to Scenes of private amusement, in which I have neither Agency nor participation.
          You have under cover the Proclamation which has excited so much resentment, & an official Letter to the Recorder on the same subject, the motives of my Conduct on this occasion are set forth in these Documents, and I rest their Policy & expediency on the nature of the case, the Judgment of my predecessor (Governor Harrison) and the 9th. Section of the Law, “further providing for the Government of the District of Louisiana.” If I have Erred the intention will I hope extenuate my Error, but the conflicting opinions of the first officers of this Government, on a point of such Magnitude, appear to render the interposition of the competent Authority necessary, to the preservation of the rights & Interests of Individuals & of the public.
          I have been warned by the public denounciations of a Cabal of public officers, who have opposed themselves to me, that Effectual measures would be taken to remove me from office, but I had no Idea until a recent detection, that attempts could be made to suborn testimony for the purpose; This foul Measure is exposed in the Documents marked No. 1 & I hold in my possession the Deposition of which you have a Copy, in the Hand writing of Major Seth Hunt, I make this exposition with pain, but I have deemed it necessary, to guard against the Effects of similar attempts, which may be more successfully made.
          You sir will I hope excuse me for trespassing such details upon you, and I hope the president will pardon my Solicitude to defend my Conduct against sinister Intrigues, since I am bound by an awful responsibility to justify his confidence, by a fair, Honourable & (as far as my capacities extend) able administration of the trust, which he has been pleased to repose in me. With perfect respect I am sir Your Obe Svt
          
            Ja Wilkinson
          
        